COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  DENNIS WAYNE GLENN,                               §
                                                                  No. 08-21-00059-CV
                    Appellant,                      §
                                                                    Appeal from the
  v.                                                §
                                                              112th Judicial District Court
  PATTY ANN GLENN,                                  §
                                                                of Upton County, Texas
                    Appellee.                       §
                                                               (TC#17-11-U-4576-DIV)
                                                    §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX.R.APP.P. 43.5, for performance of the

judgment and all costs, both in this Court and the court below, for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF AUGUST, 2022.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.